                                                    UNITED STATES DISTRICT COURT                               '   ·....., ____ __ l




                                                        DISTRICT OF VERMONT
                                                                                                    2021 JAN f 9 PH f: fO

                                                                         )
                          DRAXX:IONTALANDAR                              )
                                                                         )
                                                                         )
                                                                                                2 '. 21- CV - I O -=- C\vi{ CrY1f)
                                          V.                             )    CASE NO.
                                                                         )                     2: 21~ cv- 11 = p-h1                    wn·t
                                                                         )
                          ST ATE OF VERMONT                              )
                                                                                                                                       He
                                                                         )


                                               PETITION FOR WRIT OF HABEAS CORPUS
                                                                 &
                                                         CIVIL COMPLAINT




                             "[E]ven in a pandemic, the Constitution cannot be put away and forgotten." United

                                                   States Supreme Court, November 25, 2020.



                          Draxxion Talandar is currently being deprived of his constitutional right to a Speedy Trial

                          by the State of Vermont. Having now exhausted his state court remedies, Mr. Talandar

                          hereby turns to the United States District Court for the District of Vermont to provide

                          relief against the ongoing violation of his federal constitutional rights. In support of this

                          petition it is stated as follows:



                                                              INTRODUCTION

                          Mr. Talandar is charged in two separate cases in the Windsor County Criminal Division

    DESMEULES,
JLMSTEAD& OSTLER
 POST OFFICE BOX 1 090                                                  I
,JQRWICH, VERMONT 05055

     (802) 649-200 1
                          of the Vermont Superior Court with sexual and domestic assault. Mr. Talandar is being

                          held without bail by the Superior Court in both cases. Mr. Talandar was first detained on

                          these cases in December 2019 under arrest warrants, and was arraigned in the Superior

                          Court on both cases on January 6, 2020.



                          Mr. Talandar maintains his innocence on all charges, and asserted his right to a Speedy

                          Trial beginning in January 2020 following his arraignments. In all pleadings and

                          proceedings since, Mr. Talandar has consistently and steadfastly demanded a Speedy

                          Trial under both the Vermont Constitution and the United States Constitution. Mr.

                          Talandar waived his right to a "pick-and-go" jury trial in order to ensure the earliest

                          possible trial date. Mr. Talandar agreed to curtailed depositions of witnesses in order to

                          ensure the earliest possible trial date. Mr. Talandar has expressly declined to exercise

                          rights to bail appeals, discovery, hearings, suppression, motions in limine, and other

                          pretrial litigation in order to best preserve his Speedy Trial rights. Mr. Talandar's

                          assertion of his constitutional Speedy Trial rights is sincere and predates public awareness

                          or concerns of COVID in the community.



                          On February 19, 2020, the Superior Court scheduled a jury trial in one case for March 9-

                          13, 2020, and indicated that the other case would be tried in April 2020. State

                          prosecutors subsequently filed an "emergency" motion to continue the March trial, citing

                          the fact that they had, in their own words, "barely begun" to review discovery. On March

                          2, 2020, the Superior Court granted the State's motion for a continuance over Mr.
    DESMEULES,
0LMSTEAD&0STLER
 POST OFFICE BOX 1 090                                                  2
\JORWICH, VERMONT 05055

     (802) 649-200 1
                         Talandar's objection and express Speedy Trial assertion. On March 3, 2020, Mr.

                         Talandar filed a written motion to dismiss the case for lack of a Speedy Trial. The

                         Superior Court did not respond to this motion for over three months.



                         On March 16, 2020, the Vermont Supreme Court issued Administrative Order 49, which

                         expressly cancelled all jury trials in Vermont courts until April 15, 2020 over concerns

                         related to the COVID illness. On April 6, the Vermont Supreme Court extended the trial

                         moratorium until May 15, 2020. On May 13, 2020, the Vermont Supreme Court again

                         extended the moratorium until September 2020. The Vermont Supreme Court

                         subsequently extended the emergency declaration through the end of March 2021.



                         On May 19, 2020, Mr. Talandar filed a renewal of his March 3 Speedy Trial motion -

                         which was still unaddressed by the Superior Court. The motion did not seek dismissal

                         with prejudice - only release or dismissal of the case until the right to a jury trial could be

                         restored. Technological failures of the court's new electronic filing system caused an

                         additional 24 days of unexplained delay in processing Mr. Talandar's Speedy Trial

                         motions. Ultimately, the Superior Court denied the motions on June 19, 2020 - relying on

                         the anticipated resumption of jury trials in September 2020.



                         On August 24, 2020, when it became clear that no trials would be scheduled in

                         September, Mr. Talandar filed another Speedy Trial motion, which the Court denied on

                         September 28, 2020. Mr. Talandar subsequently sought review of the Speedy Trial issue
    DESMEULES,
)LMSTEAD&0STLER
 POST OFFICE BOX 1 090                                                  3
JORWICH, VERMONT 05055

    (802) 649-2001
                          in the Vermont Supreme Court. On November 10, 2020, the Vermont Supreme Court

                          declined to consider Mr. Talandar's Speedy Trial claims.




                          As of the date of this filing, neither of Mr. Talandar's cases are scheduled for trial and

                          there are no plans on resuming any jury trials in the Windsor County Superior Court.

                          Neither the Superior Court nor state prosecutors have responded to several recent requests

                          by Mr. Talandar's counsel for conferences to discuss potential alternatives to his

                          continued pretrial incarceration.




                          Mr. Talandar has been denied his constitutional right to a Speedy Trial, and he is

                          effectively subject to an indefinite postponement of his right to a jury trial in an ongoing

                          deprivation of this constitutional right by the State of Vermont. Mr. Talandar brings this

                          suit under authority provided by the United States Constitution and federal law. This

                          action includes a writ of habeas corpus and a claim for declaratory judgment, and requests

                          immediate injunctive relief under both provisions.




                                                               JURISDICTION

                          This case arises under the Sixth Amendment to the United States Constitution. This

                          Court has jurisdiction over a writ of habeas corpus under 28 U.S. C. § 2241; Art. I, § 9,

                          cl. 2 of the United States Constitution (Suspension Clause) and 28 U. S. C. § 1331. This

                          Court has jurisdiction over an action for declaratory judgment under 28 U.S. Code §

                          2201.
    DESMEULES,

OLMSTEAD    &   OSTLER

 POST OFFICE BOX 1 090                                                  4
\JORWICH, VERMONT 05055

     (802) 649-2001
                                                                 VENUE

                         Venue lies in the District of Vermont where Mr. Talandar is being detained by the State

                         of Vermont.



                                                      FACTUAL ALLEGATIONS

                         1.     The State of Vermont has deprived Mr. Talandar of his liberty since December

                                2019.

                         2.     Mr. Talandar has not been tried or convicted of any crimes in the State of

                                Vermont.

                         3.     Mr. Talandar has asserted his constitutional right to a Speedy Trial since January

                                2020.

                         4.     The State of Vermont has not provided Mr. Talandar with a Speedy Trial.

                         5.     The State of Vermont continues to hold Mr. Talandar in captivity against his will.



                                                     COUNTI:HABEASCORPUS

                         6.     Mr. Talandar's prolonged, ongoing and prospectively-indefinite detention by the

                                State of Vermont violates his right to a Speedy Trial as guaranteed by the Sixth

                                Amendment to the United States Constitution.

                         7.     Mr. Talandar is entitled to a writ of habeus corpus to demand and challenge the

                                basis of his ongoing detention by the State of Vermont. 28 U.S. Code§ 2241.



                                              COUNT2:DECLARATORYJUDGMENT
    DESMEULES,
0LMSTEAD&0STLER
 POST OFFICE BOX 1 090
                                                                     5
NORWICH, VERMONT 05055

     (802) 649-2001
                          8.     The Declaratory Judgment Act, U.S.C. Title 28, Chapter 151, authorizes the

                                 federal courts to declare Mr. Talandar's constitutional rights and the

                                 unconstitutional nature of his detention.

                          9.     Mr. Talandar is entitled to a declaration forthwith that his ongoing and indefinite

                                 detention violates his right to a Speedy Trial as guaranteed by the Sixth

                                 Amendment to the United States Constitution.

                          10.    28 U.S. Code§ 2202 authorizes the Court to order "necessary and proper" relief

                                 to Mr. Talandar as requested herein, including injunctive relief.



                                                          PRAYER FOR RELIEF

                          Federal Courts have a duty to ensure that the constitution is being followed. The U.S.

                          District Court for the District of Vermont has the responsibility and authority to order

                          immediate and meaningful injunctive relief against the State of Vermont with respect to

                          Mr. Talandar's ongoing and unlawful detention. Mr. Talandar respectfully requests that

                          this Honorable Court:

                                 A.      Schedule an expedited hearing on this matter pursuant to F.R.C.P. 57;

                                 B.      Declare that the prolonged and ongoing detention of Mr. Talandar without

                                         trial is a violation of his constitutional rights under the Sixth Amendment;

                                 C.      Order the State of Vermont, and any subdivision thereof including the

                                         Vermont Superior Court, to order the release of Mr. Talandar pending a

                                         jury trial in the Vermont Superior Court; and

                                 D.      Order any other relief as Justice and the Constitution may require.
    DESMEULES,
8LMSTEAD&0STLER
 POST OFFICE BOX 1 090                                                 6
-JORWICH, VERMONT 05055

     (802) 649-2001
                         Because Mr. Talandar's deprivation ofliberty is presently occurring and of an ongoing

                         nature, Mr. Talandar requests an expedited hearing and preliminary injunction without

                         delay pursuant to F.R.C.P. 65 and 57.




                                                             VERIFICATION

                         Pursuant to 28 U.S.C. § 2242 I am submitting this verification on behalf of Mr. Talandar

                         because I am his attorney. I have discussed with Mr. Talandar the events described

                         herein. On the basis of those discussions, I hereby verify that the statements made in the

                         attached Petition for Writ of Habeas Corpus are true and correct to the best of my

                         knowledge.

                                                                                           ?


                         Dated: January 14, 2021
                                                                                          I
                                                                                          ! \



                                                                      By:
                                                                                           ~
                                                                             Cabot R. Teachout, Esq.
                                                                             DesMeules Olmstead & Ostler
                                                                             P.O. Box 1090
                                                                             Norwich, VT 05055
                                                                             (802) 649-2001
                                                                             Cteachout@doolaw.com




    DESMEULES,
JLMSTEAD&0STLER
 POST OFFICE BOX 1 090
                                                                 7
JORWICH, VERMONT 05055

    (802) 649-2001
